This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,665

 5 JOSUE OROZCO

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9 Hector Balderas, Attorney General
10 Santa Fe, NM

11 for Appellees

12   Jorge Alvarado, Chief Public Defender
13   Santa Fe, NM
14   J. K. Theodosia Johnson, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant



17                                 MEMORANDUM OPINION

18 VIGIL, Chief Judge.
 1   {1}   Defendant appeals his conviction for aggravated assault (deadly weapon). We

 2 issued a calendar notice proposing to affirm. Defendant has responded with a

 3 memorandum in opposition. We affirm.

 4   {2}   Defendant continues to challenge the sufficiency of the evidence to support his

 5 conviction for aggravated assault (deadly weapon). A sufficiency of the evidence

 6 review involves a two-step process. Initially, the evidence is viewed in the light most

 7 favorable to the verdict. Then the appellate court must make a legal determination of

 8 “whether the evidence viewed in this manner could justify a finding by any rational

 9 trier of fact that each element of the crime charged has been established beyond a

10 reasonable doubt.” State v. Apodaca, 1994-NMSC-121, ¶ 6, 118 N.M. 762, 887 P.2d

11 756 (internal quotation marks and citations omitted).

12   {3}   In order to convict Defendant of aggravated assault (deadly weapon), the

13 evidence had to show that he unlawfully assaulted the victim or struck him with a

14 deadly weapon. See NMSA 1978, § 30-3-2(A) (1963). An assault includes a situation

15 where any unlawful act, threat or menacing conduct causes another person to

16 reasonably believe that he is in danger of receiving an immediate battery. See NMSA

17 1978, § 30-3-1(B) (1963).

18   {4}   In this case Defendant had a bench trial. The district court found that Defendant

19 entered the victim’s house late at night and confronted him about alleged defamatory


                                               2
 1 statements. As he did so, Defendant pointed a loaded gun at the victim. Based on this

 2 evidence, we conclude that there was sufficient evidence to support Defendant’s

 3 conviction.

 4   {5}   To the extent that Defendant’s docketing statement attempted to raise a second

 5 issue, the issue has been abandoned. See State v. Johnson, 1988-NMCA-029, ¶ 8, 107

 6 N.M. 356, 758 P.2d 306 (explaining that when a case is decided on the summary

 7 calendar, an issue is deemed abandoned when a party fails to respond to the proposed

 8 disposition of that issue).

 9   {6}   For the reasons set forth above, affirm.

10

11   {7}   IT IS SO ORDERED.


12                                                ______________________________
13                                                MICHAEL E. VIGIL, Chief Judge


14 WE CONCUR:


15 ___________________________________
16 RODERICK T. KENNEDY, Judge


17 ___________________________________
18 J. MILES HANISEE, Judge



                                              3